C. D. Humacao. Nulidad de inscripción, etc.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por los demandados apelados solicitando la desestimación del presente recurso por el alegado fundamento de no haber los demandantes apelantes radicado la transcripción de evi-dencia dentro del último término legal concedídoles por la corte inferior ;
Por Cuanto, de la certificación expedida por el Secretario de la Corte de Distrito de Humacao, presentada por los apelantes en opo-*957sición a la moción, aparece que en 11 de septiembre de 1942 el taquí-grafo de dicba Corte radicó ante la misma la transcripción de eviden-cia y que dicha radicación se hizo dentro de la última prórroga con-cedida por la corte con fecha 25 de agosto de 1942;
Por Cuanto, la referida transcripción de evidencia fué aprobada por la Corte de Distrito el 7 de noviembre de 1942 y radicada en esta Corte Suprema el día 11 del mes en curso;
Por do tanto, se declara sin lugar la moción de desestimación.